



Exhibit 10.3
HAWKINS, INC.
2019 EQUITY INCENTIVE PLAN


1.    Purpose. The purpose of the Hawkins, Inc. 2019 Equity Incentive Plan (the
“Plan”) is to attract and retain the best available personnel for positions of
responsibility with the Company, to provide additional incentives to them and
align their interests with those of the Company’s shareholders, and to thereby
promote the Company’s long-term business success.
2.    Definitions. In this Plan, the following definitions will apply.
(a)    “Affiliate” means any entity that is a Subsidiary of the Company.


(b)    “Agreement” means the written or electronic agreement, notice or other
document containing the terms and conditions applicable to each Award granted
under the Plan, including all amendments thereto. An Agreement is subject to the
terms and conditions of the Plan.
(c)    “Award” means a grant made under the Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Stock Units or any Other Stock-Based
Award.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Cause” means, unless otherwise defined in a then-effective written
agreement (including an Agreement) between a Participant and the Company or any
Affiliate, a Participant’s (i) failure to perform satisfactorily the duties
reasonably required of the Participant by the Company (other than by reason of
Disability); (ii) material violation of any law, rule, regulation, court order
or regulatory directive (other than traffic violations, misdemeanors or other
minor offenses); (iii) material breach of the Company’s business conduct or
ethics code or of any fiduciary duty or nondisclosure, non-solicitation,
non-competition or similar obligation owed to the Company or any Affiliate; (iv)
engaging in any act or practice that involves personal dishonesty on the part of
the Participant or demonstrates a willful and continuing disregard for the best
interests of the Company and its Affiliates; or (v) engaging in dishonorable or
disruptive behavior, practices or acts which would be reasonably expected to
harm or bring disrepute to the Company or any of its Affiliates, their business
or any of their customers, employees or vendors.
(f)    “Change in Control” means, unless otherwise defined in a then-effective
written agreement (including an Agreement) between a Participant and the Company
or any Affiliate, one of the following:
(1)    An Exchange Act Person becomes the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
Voting Securities, except that the following will not constitute a Change in
Control:


(A)    any acquisition of securities of the Company by an Exchange Act Person
from the Company for the purpose of providing financing to the Company;


(B)    any formation of a Group consisting solely of beneficial owners of the
Company’s Voting Securities as of the effective date of this Plan; or


(C)    any repurchase or other acquisition by the Company of its Voting
Securities that causes any Exchange Act Person to become the beneficial owner of
more than 50% of the Company’s Voting Securities.


If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities
after initially becoming the beneficial owner of more than 50% of the combined
voting power of the Company’s Voting Securities by one of the means described in
those clauses, then a Change in Control will be deemed to have occurred.
Furthermore, a Change in Control will occur if a Person becomes the beneficial
owner of more than 50% of the Company’s Voting Securities as the result of a
Corporate Transaction only if the Corporate Transaction is itself a Change in
Control pursuant to subsection 2(f)(3).


(2)    Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board.


(3)    A Corporate Transaction is consummated, unless, immediately following
such Corporate Transaction, all or substantially all of the individuals and
entities who were the beneficial owners of the Company's Voting Securities
immediately





--------------------------------------------------------------------------------





prior to such Corporate Transaction beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding Voting
Securities of the surviving or acquiring entity resulting from such Corporate
Transaction (including beneficial ownership through any Parent of such entity)
in substantially the same proportions as their ownership, immediately prior to
such Corporate Transaction, of the Company's Voting Securities.


Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described in this Section 2(f) unless the event would also constitute a change
in ownership or effective control of, or a change in the ownership of a
substantial portion of the assets of, the Company under Code Section 409A.
(g)    “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. For purposes of the Plan, references to sections of the Code
shall be deemed to include any applicable regulations thereunder and any
successor or similar statutory provisions.
(h)    “Committee” means two or more Non‑Employee Directors designated by the
Board to administer the Plan under Section 3, each member of which shall be (i)
an independent director within the meaning of applicable stock exchange rules
and regulations and (ii) a non-employee director within the meaning of Exchange
Act Rule 16b-3.
(i)    “Company” means Hawkins, Inc., a Minnesota corporation, and any successor
thereto.


(j)    “Continuing Director” means an individual (i) who is, as of the effective
date of the Plan, a director of the Company, or (ii) who becomes a director of
the Company after the effective date hereof and whose initial election, or
nomination for election by the Company’s shareholders, was approved by at least
a majority of the then Continuing Directors, but excluding, for purposes of this
clause (ii), an individual whose initial assumption of office occurs as the
result of an actual proxy contest involving the solicitation of proxies or
consents by a person or Group other than the Board, or by reason of an agreement
intended to avoid or settle an actual or threatened proxy contest.


(k)    “Corporate Transaction” means (i) a sale or other disposition of all or
substantially all of the assets of the Company, or (ii) a merger, consolidation,
share exchange or similar transaction involving the Company, regardless of
whether the Company is the surviving entity.


(l)    “Disability” means (A) any permanent and total disability under any
long-term disability plan or policy of the Company or its Affiliates that covers
the Participant, or (B) if there is no such long-term disability plan or policy,
“total and permanent disability” within the meaning of Code Section 22(e)(3).
(m)    “Employee” means an employee of the Company or an Affiliate.
(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended and
in effect from time to time.
(o)    “Exchange Act Person” means any natural person, entity or Group other
than (i) the Company or any Affiliate; (ii) any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliate; (iii) an
underwriter temporarily holding securities in connection with a registered
public offering of such securities; or (iv) an entity whose Voting Securities
are beneficially owned by the beneficial owners of the Company’s Voting
Securities in substantially the same proportions as their beneficial ownership
of the Company’s Voting Securities.
(p)    “Fair Market Value” means the fair market value of a Share determined as
follows:


(1)    If the Shares are readily tradable on an established securities market
(as determined under Code Section 409A), then Fair Market Value will be the
closing sales price for a Share on the principal securities market on which it
trades on the date for which it is being determined, or if no sale of Shares
occurred on that date, on the next preceding date on which a sale of Shares
occurred, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or


(2)    If the Shares are not then readily tradable on an established securities
market (as determined under Code Section 409A), then Fair Market Value will be
determined by the Committee as the result of a reasonable application of a
reasonable valuation method that satisfies the requirements of Code Section
409A.


(q)    “Full Value Award” means an Award other than an Option Award or Stock
Appreciation Right Award.





--------------------------------------------------------------------------------







(r)    “Grant Date” means the date on which the Committee approves the grant of
an Award under the Plan, or such later date as may be specified by the Committee
on the date the Committee approves the Award.


(s)    “Group” means two or more persons who act, or agree to act together, as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding, voting or disposing of securities of the Company.
(t)    “Non-Employee Director” means a member of the Board who is not an
Employee.
(u)    “Option” means a right granted under the Plan to purchase a specified
number of Shares at a specified price. An “Incentive Stock Option” or “ISO”
means any Option designated as such and granted in accordance with the
requirements of Code Section 422. A “Non‑Qualified Stock Option” or “NQSO” means
an Option other than an Incentive Stock Option.


(v)    “Other Stock-Based Award” means an Award described in Section 11 of this
Plan.


(w)    “Parent” means a “parent corporation,” as defined in Code Section 424(e).


(x)    “Participant” means a Service Provider to whom a then-outstanding Award
has been granted under the Plan.
(y)    “Plan” means this Hawkins, Inc. 2019 Equity Incentive Plan, as amended
and in effect from time to time.
(z)    “Prior Plan” means the Hawkins, Inc. 2010 Omnibus Incentive Plan.


(aa)    “Restricted Stock” means Shares issued to a Participant that are subject
to such restrictions on transfer, vesting conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.
(bb)    “Service” means the provision of services by a Participant to the
Company or any Affiliate in any Service Provider capacity. A Service Provider’s
Service shall be deemed to have terminated either upon an actual cessation of
providing services to the Company or any Affiliate or upon the entity to which
the Service Provider provides services ceasing to be an Affiliate. Except as
otherwise provided in this Plan or any Agreement, Service shall not be deemed
terminated in the case of (i) any approved leave of absence; (ii) transfers
among the Company and any Affiliates in any Service Provider capacity; or (iii)
any change in status so long as the individual remains in the service of the
Company or any Affiliate in any Service Provider capacity.
(cc)    “Service Provider” means an Employee, a Non-Employee Director, or any
natural person who is a consultant or advisor, or is employed by a consultant or
advisor retained by the Company or any Affiliate, and who provides services
(other than in connection with (i) a capital-raising transaction or
(ii) promoting or maintaining a market in Company securities) to the Company or
any Affiliate.
(dd)    “Share” means a share of Stock.
(ee)    “Stock” means the common stock, $.05 par value per Share, of the
Company.
(ff)    “Stock Appreciation Right” or “SAR” means the right to receive, in cash
and/or Shares as determined by the Committee, an amount equal to the
appreciation in value of a specified number of Shares between the Grant Date of
the SAR and its exercise date.
(gg)    “Stock Unit” means a right to receive, in cash and/or Shares as
determined by the Committee, the Fair Market Value of a Share, subject to such
restrictions on transfer, vesting conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.
 
(hh)    “Subsidiary” means a “subsidiary corporation,” as defined in Code
Section 424(f), of the Company.


(ii)    “Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines. The terms and conditions of a Substitute Award may vary from
the terms and conditions set forth in the Plan to the extent that the Committee
at the time of the grant may deem appropriate to conform, in whole or in part,
to the provisions of the award in substitution for which it has been granted.







--------------------------------------------------------------------------------





(jj)    “Voting Securities” of an entity means the outstanding equity securities
(or comparable equity interests) entitled to vote generally in the election of
directors of such entity.


3.    Administration of the Plan.
(a)    Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 3.
(b)    Scope of Authority. Subject to the terms of the Plan, the Committee shall
have the authority, in its discretion, to take such actions as it deems
necessary or advisable to administer the Plan, including:


(1)    determining the Service Providers to whom Awards will be granted, the
timing of each such Award, the type of and the number of Shares covered by each
Award, the terms, conditions, performance criteria, restrictions and other
provisions of Awards, and the manner in which Awards are paid or settled;


(2)    cancelling or suspending an Award, accelerating the vesting or extending
the exercise period of an Award, or otherwise amending the terms and conditions
of any outstanding Award, subject to the requirements of Sections 6(b), 15(d)
and 15(e);


(3)    adopting sub-plans or special provisions applicable to Awards,
establishing, amending or rescinding rules to administer the Plan, interpreting
the Plan and any Award or Agreement, reconciling any inconsistency, correcting
any defect or supplying an omission in the Plan or any Agreement, and making all
other determinations necessary or desirable for the administration of the Plan;


(4)    granting Substitute Awards under the Plan; and


(5)    requiring or permitting the deferral of the settlement of an Award, and
establishing the terms and conditions of any such deferral.
Notwithstanding the foregoing, the Board shall perform the duties and have the
responsibilities of the Committee with respect to Awards made to Non-Employee
Directors.


(c)    Awards to Foreign Service Providers. The Committee may grant Awards to
Service Providers who are foreign nationals, who are located outside of the
United States or who are not compensated from a payroll maintained in the United
States, or who are otherwise subject to (or could cause the Company to be
subject to) legal or regulatory requirements of countries outside of the United
States, on such terms and conditions different from those specified in the Plan
as may, in the judgment of the Committee, be necessary or desirable to comply
with applicable foreign laws and regulatory requirements and to promote
achievement of the purposes of the Plan. In connection therewith, the Committee
may establish such subplans and modify exercise procedures and other Plan rules
and procedures to the extent such actions are deemed necessary or desirable, and
may take any other action that it deems advisable to obtain local regulatory
approvals or to comply with any necessary local governmental regulatory
exemptions.


(d)    Acts of the Committee; Delegation. A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and any
act of a majority of the members present at any meeting at which a quorum is
present or any act unanimously approved in writing by all members of the
Committee shall be the act of the Committee. Any such action of the Committee
shall be valid and effective even if one or more members of the Committee at the
time of such action are later determined not to have satisfied all of the
criteria for membership in clauses (i) and (ii) of Section 2(h). To the extent
not inconsistent with applicable law or stock exchange rules, the Committee may
delegate all or any portion of its authority under the Plan to any one or more
of its members or, as to Awards to Participants who are not subject to Section
16 of the Exchange Act, to one or more directors or executive officers of the
Company or to a committee of the Board comprised of one or more directors of the
Company. The Committee may also delegate non-discretionary administrative
responsibilities in connection with the Plan to such other persons as it deems
advisable.


(e)    Finality of Decisions. The Committee’s interpretation of the Plan and of
any Award or Agreement made under the Plan and all related decisions or
resolutions of the Board or Committee shall be final and binding on all parties
with an interest therein.


(f)    Indemnification. Each person who is or has been a member of the Committee
or of the Board, and any other person to whom the Committee delegates authority
under the Plan, shall be indemnified by the Company, to the maximum extent





--------------------------------------------------------------------------------





permitted by law, against liabilities and expenses imposed upon or reasonably
incurred by such person in connection with or resulting from any claims against
such person by reason of the performance of the individual's duties under the
Plan. This right to indemnification is conditioned upon such person providing
the Company an opportunity, at the Company’s expense, to handle and defend the
claims before such person undertakes to handle and defend them on such person’s
own behalf. The Company will not be required to indemnify any person for any
amount paid in settlement of a claim unless the Company has first consented in
writing to the settlement. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such person or persons
may be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise.


4.    Shares Available Under the Plan.


(a)    Maximum Shares Available. Subject to Section 4(b) and to adjustment as
provided in Section 12(a), the number of Shares that may be the subject of
Awards and issued under the Plan shall be 750,000. No further awards may be made
under the Prior Plan after the effective date of this Plan. Shares issued under
the Plan may come from authorized and unissued shares. In determining the number
of Shares to be counted against this share reserve in connection with any Award,
the following rules shall apply:
(1)    Where the number of Shares subject to an Award is variable on the Grant
Date, the number of Shares to be counted against the share reserve shall be the
maximum number of Shares that could be received under that particular Award,
until such time as it can be determined that only a lesser number of shares
could be received.
(2)    Where two or more types of Awards are granted to a Participant in tandem
with each other, such that the exercise of one type of Award with respect to a
number of Shares cancels at least an equal number of Shares of the other, the
number of Shares to be counted against the share reserve shall be the largest
number of Shares that would be counted against the share reserve under either of
the Awards.


(3)    Shares subject to Substitute Awards shall not be counted against the
share reserve, nor shall they reduce the Shares authorized for grant to a
Participant in any calendar year.


(4)    Awards that may be settled solely in cash shall not be counted against
the share reserve, nor shall they reduce the Shares authorized for grant to a
Participant in any calendar year.


(b)    Effect of Forfeitures and Other Actions. Any Shares subject to an Award,
or to an award granted under the Prior Plan that is outstanding on the effective
date of this Plan (a “Prior Plan Award”), that expires, is cancelled or
forfeited or is settled for cash shall, to the extent of such cancellation,
forfeiture, expiration or cash settlement, again become available for Awards
under this Plan, and the share reserve under Section 4(a) shall be
correspondingly replenished. The following Shares shall not, however, again
become available for Awards or replenish the share reserve under Section 4(a):
(i) Shares tendered (either actually or by attestation) by the Participant or
withheld by the Company in payment of the exercise price of a stock option
issued under this Plan or the Prior Plan, (ii) Shares tendered (either actually
or by attestation) by the Participant or withheld by the Company to satisfy any
tax withholding obligation with respect to an award under this Plan or the Prior
Plan, (iii) Shares repurchased by the Company with proceeds received from the
exercise of a stock option issued under this Plan or the Prior Plan, and (iv)
Shares subject to a stock appreciation right award issued under this Plan or the
Prior Plan that are not issued in connection with the stock settlement of that
award upon its exercise.


(c)    Effect of Plans Operated by Acquired Companies. If a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by shareholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall supplement the Share reserve under Section 4(a). Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-existing plan absent the acquisition
or combination, and shall only be made to individuals who were not Employees or
Non-Employee Directors prior to such acquisition or combination.
(d)    No Fractional Shares. Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number. No
fractional Shares may be issued under the Plan, but the Committee may, in its
discretion, adopt any rounding convention it deems suitable or pay cash in lieu
of any fractional Share in settlement of an Award.







--------------------------------------------------------------------------------





5.    Eligibility. Participation in the Plan is limited to Service Providers.
Incentive Stock Options may only be granted to Employees.
6.    General Terms of Awards.
(a)    Award Agreement. Each Award shall be evidenced by an Agreement setting
forth the amount of the Award together with such other terms and conditions
applicable to the Award (and not inconsistent with the Plan) as determined by
the Committee. An Award to a Participant may be made singly or in combination
with any form of Award. Two types of Awards may be made in tandem with each
other such that the exercise of one type of Award with respect to a number of
Shares reduces the number of Shares subject to the related Award by at least an
equal amount.
(b)    Vesting and Term. Each Agreement shall set forth the period until the
applicable Award is scheduled to vest and, if applicable, expire (which shall
not be more than ten years from the Grant Date), and, consistent with the
requirements of this Section 6(b), the applicable vesting conditions and any
applicable performance period. Awards that vest based solely on the satisfaction
by the Participant of service-based vesting conditions shall be subject to a
vesting period of not less than one year from the applicable Grant Date (during
which no portion of the award may be scheduled to vest), and Awards whose grant
or vesting is subject to the satisfaction of performance goals over a
performance period shall be subject to a performance period of not less than one
year. The foregoing minimum vesting and performance periods will not, however,
apply in connection with: (i)  a Change in Control as provided in Section
12(b)(2), 12(b)(4) or 12(c), (ii) a termination of Service due to death or
Disability, (iii) to a Substitute Award that does not reduce the vesting period
of the award being replaced, (iv) Awards made in payment of or exchange for
other compensation already earned and payable, and (v) outstanding, exercised
and settled Awards involving an aggregate number of Shares not in excess of 5%
of the Plan’s share reserve specified in Section 4(a). For purposes of Awards to
Non-Employee Directors, a vesting period will be deemed to be one year if runs
from the date of one annual meeting of the Company’s shareholders to the date of
the next annual meeting of the Company’s shareholders.
(c)    Transferability. Except as provided in this Section 6(c), (i) during the
lifetime of a Participant, only the Participant or the Participant’s guardian or
legal representative may exercise an Option or SAR, or receive payment with
respect to any other Award; and (ii) no Award may be sold, assigned,
transferred, exchanged or encumbered, voluntarily or involuntarily, other than
by will or the laws of descent and distribution. Any attempted transfer in
violation of this Section 6(c) shall be of no effect. The Committee may,
however, provide in an Agreement or otherwise that an Award (other than an
Incentive Stock Option) may be transferred pursuant to a domestic relations
order or may be transferable by gift to any “family member” (as defined in
General Instruction A.1(a)(5) to Form S-8 under the Securities Act of 1933) of
the Participant. Any Award held by a transferee shall continue to be subject to
the same terms and conditions that were applicable to that Award immediately
before the transfer thereof. For purposes of any provision of the Plan relating
to notice to a Participant or to acceleration or termination of an Award upon
the death or termination of Service of a Participant, the references to
“Participant” shall mean the original grantee of an Award and not any
transferee.
(d)    Designation of Beneficiary. To the extent permitted by the Committee, a
Participant may designate a beneficiary or beneficiaries to exercise any Award
or receive a payment under any Award that is exercisable or payable on or after
the Participant’s death. Any such designation shall be on a form approved by the
Company and shall be effective upon its receipt by the Company.
(e)    Termination of Service. Unless otherwise provided in an applicable
Agreement or another then-effective written agreement between a Participant and
the Company, and subject to Section 12 of this Plan, if a Participant’s Service
with the Company and all of its Affiliates terminates, the following provisions
shall apply (in all cases subject to the scheduled expiration of an Option or
SAR Award, as applicable):
(1)    Upon termination of Service for Cause, all unexercised Option and SAR
Awards and all unvested portions of any other outstanding Awards shall be
immediately forfeited without consideration.


(2)    Upon termination of Service for any other reason, all unvested and
unexercisable portions of any outstanding Awards shall be immediately forfeited
without consideration.
(3)    Upon termination of Service for any reason other than Cause, death or
Disability, the currently vested and exercisable portions of Option and SAR
Awards may be exercised for a period of three months after the date of such
termination. However, if a Participant thereafter dies during such three-month
period, the vested and exercisable portions of the Option and SAR Awards may be
exercised for a period of one year after the date of such termination.





--------------------------------------------------------------------------------





(4)    Upon termination of Service due to death or Disability, the currently
vested and exercisable portions of Option and SAR Awards may be exercised for a
period of one year after the date of such termination.
(f)    Rights as Shareholder. No Participant shall have any rights as a
shareholder with respect to any Shares covered by an Award unless and until the
date the Participant becomes the holder of record of the Shares, if any, to
which the Award relates.
(g)    Performance-Based Awards. Any Award may be granted as a performance-based
Award if the Committee establishes one or more measures of corporate, business
unit or individual performance which must be attained, and the performance
period over which the specified performance is to be attained, as a condition to
the grant, vesting, exercisability, lapse of restrictions and/or settlement in
cash or Shares of such Award. In connection with any such Award, the Committee
shall determine the extent to which performance measures have been attained and
other applicable terms and conditions have been satisfied, and the degree to
which the grant, vesting, exercisability, lapse of restrictions and/or
settlement of such Award has been earned. The Committee shall also have the
authority to provide, in an Agreement or otherwise, for the modification of a
performance period and/or adjustments to or waivers of the achievement of
performance goals under specified circumstances such as (i) the occurrence of
events that are unusual in nature or infrequently occurring, such as a Change in
Control, an equity restructuring (as described in Section 12(a)), acquisitions,
divestitures, restructuring activities, recapitalizations, or asset write-downs,
(ii) a change in applicable tax laws or accounting principles, or (iii) the
Participant’s death or Disability.
(h)    Dividends and Dividend Equivalents. No dividends, dividend equivalents or
distributions will be paid with respect to Shares subject to an Option or SAR
Award. Any dividends or distributions payable with respect to Shares that are
subject to the unvested portion of a Restricted Stock Award will be subject to
the same restrictions and risk of forfeiture as the Shares to which such
dividends or distributions relate, except for regular cash dividends on Shares
subject to the unvested portion of a Restricted Stock Award that is subject only
to service-based vesting conditions. In its discretion, the Committee may
provide in an Award Agreement for a Stock Unit Award or an Other Stock-Based
Award that the Participant will be entitled to receive dividend equivalents,
based on dividends actually declared and paid on outstanding Shares, on the
units or other Share equivalents subject to the Stock Unit Award or Other
Stock-Based Award, and such dividend equivalents will be subject to the same
restrictions and risk of forfeiture as the units or other Share equivalents to
which such dividend equivalents relate. The additional terms of any such
dividend equivalents will be as set forth in the applicable Agreement, including
the time and form of payment and whether such dividend equivalents will be
credited with interest or deemed to be reinvested in additional units or Share
equivalents. Any Shares issued or issuable during the term of this Plan as the
result of the reinvestment of dividends or the deemed reinvestment of dividend
equivalents in connection with an Award or a Prior Plan Award shall be counted
against, and replenish upon any subsequent forfeiture, the Plan’s share reserve
as provided in Section 4.


(i)    Deferrals of Full Value Awards. The Committee may, in its discretion,
permit or require the deferral by a Participant of the issuance of Shares or
payment of cash in settlement of any Full Value Award, subject to such terms,
conditions, rules and procedures as it may establish or prescribe for such
purpose and with the intention of complying with the applicable requirements of
Code Section 409A. The terms, conditions, rules and procedures for any such
deferral shall be set forth in writing in the relevant Agreement or in such
other agreement, plan or document as the Committee may determine, or some
combination of such documents. The terms, conditions, rules and procedures for
any such deferral shall address, to the extent relevant, matters such as: (i)
the amount of compensation that may or must be deferred (or the method for
calculating the amount); (ii) the permissible time(s) and form(s) of payment of
deferred amounts; (iii) the terms and conditions of any deferral elections by a
Participant or of any deferral required by the Company; and (iv) the crediting
of interest or dividend equivalents on deferred amounts.


7.    Stock Option Awards.
(a)    Type and Exercise Price. The Agreement pursuant to which an Option Award
is granted shall specify whether the Option is an Incentive Stock Option or a
Non-Qualified Stock Option. The exercise price at which each Share subject to an
Option Award may be purchased shall be determined by the Committee and set forth
in the Agreement, and shall not be less than the Fair Market Value of a Share on
the Grant Date, except in the case of Substitute Awards (to the extent
consistent with Code Section 409A and, in the case of Incentive Stock Options,
Code Section 424).
(b)    Payment of Exercise Price. The purchase price of the Shares with respect
to which an Option Award is exercised shall be payable in full at the time of
exercise. The purchase price may be paid in cash or in such other manner as the
Committee may permit, including by payment under a broker-assisted sale and
remittance program, by withholding Shares otherwise issuable to the Participant
upon exercise of the Option or by delivery to the Company of Shares (by actual
delivery or attestation) already owned by the Participant (in either case, such
Shares having a Fair Market Value as of the date the Option is exercised equal
to the purchase price of the Shares being purchased).





--------------------------------------------------------------------------------





(c)    Exercisability and Expiration. Each Option Award shall be exercisable in
whole or in part on the terms provided in the Agreement. No Option Award shall
be exercisable at any time after its scheduled expiration. When an Option Award
is no longer exercisable, it shall be deemed to have terminated.
(d)    Incentive Stock Options.
(1)    An Option Award will constitute an Incentive Stock Option Award only if
the Participant receiving the Option Award is an Employee, and only to the
extent that (i) it is so designated in the applicable Agreement and (ii) the
aggregate Fair Market Value (determined as of the Option Award’s Grant Date) of
the Shares with respect to which Incentive Stock Option Awards held by the
Participant first become exercisable in any calendar year (under the Plan and
all other plans of the Company and its Affiliates) does not exceed $100,000 or
such other amount specified by the Code. To the extent an Option Award granted
to a Participant exceeds this limit, the Option Award shall be treated as a
Non-Qualified Stock Option Award. The maximum number of Shares that may be
issued upon the exercise of Incentive Stock Option Awards under the Plan shall
be 750,000, subject to adjustment as provided in Section 12(a).
(2)    No Participant may receive an Incentive Stock Option Award under the Plan
if, immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined Voting Power of all classes of stock of the
Company or an Affiliate, unless (i) the per Share exercise price for such Award
is at least 110% of the Fair Market Value of a Share on the Grant Date and (ii)
such Award will expire no later than five years after its Grant Date.


(3)    For purposes of continued Service by a Participant who has been granted
an Incentive Stock Option Award, no approved leave of absence may exceed three
months unless reemployment upon expiration of such leave is provided by statute
or contract. If reemployment is not so provided, then on the date six months
following the first day of such leave, any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Qualified Stock Option.
(4)    If an Incentive Stock Option Award is exercised after the expiration of
the exercise periods that apply for purposes of Code Section 422, such Option
shall thereafter be treated as a Non-Qualified Stock Option.
(5)    The Agreement covering an Incentive Stock Option Award shall contain such
other terms and provisions that the Committee determines necessary to qualify
the Option Award as an Incentive Stock Option Award.
8.    Stock Appreciation Right Awards.
(a)    Nature of Award. An Award of Stock Appreciation Rights shall be subject
to such terms and conditions as are determined by the Committee, and shall
provide a Participant the right to receive upon exercise of the SAR Award all or
a portion of the excess of (i) the Fair Market Value as of the date of exercise
of the SAR Award of the number of Shares as to which the SAR Award is being
exercised, over (ii) the aggregate exercise price for such number of Shares. The
per Share exercise price for any SAR Award shall be determined by the Committee
and set forth in the applicable Agreement, and shall not be less than the Fair
Market Value of a Share on the Grant Date, except in the case of Substitute
Awards (to the extent consistent with Code Section 409A).
(b)    Exercise of SAR. Each SAR Award may be exercisable in whole or in part at
the times, on the terms and in the manner provided in the Agreement. No SAR
Award shall be exercisable at any time after its scheduled expiration. When a
SAR Award is no longer exercisable, it shall be deemed to have terminated. Upon
exercise of a SAR Award, payment to the Participant shall be made at such time
or times as shall be provided in the Agreement in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee. The Agreement may
provide for a limitation upon the amount or percentage of the total appreciation
on which payment (whether in cash and/or Shares) may be made in the event of the
exercise of a SAR Award.
9.    Restricted Stock Awards.
(a)    Vesting and Consideration. Shares subject to a Restricted Stock Award
shall be subject to vesting and the lapse of applicable restrictions based on
such conditions or factors and occurring over such period of time as the
Committee may determine in its discretion, subject to the requirements of
Section 6(b). The Committee may provide whether any consideration other than
Services must be received by the Company or any Affiliate as a condition
precedent to the grant of a Restricted Stock Award, and may correspondingly
provide for Company reacquisition or repurchase rights if such additional
consideration has been required and some or all of a Restricted Stock Award does
not vest.





--------------------------------------------------------------------------------





(b)    Shares Subject to Restricted Stock Awards. Unvested Shares subject to a
Restricted Stock Award shall be evidenced by a book-entry in the name of the
Participant with the Company’s transfer agent or by one or more Stock
certificates issued in the name of the Participant. Any such Stock certificate
shall be deposited with the Company or its designee, together with an assignment
separate from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby. Any book-entry shall be subject to comparable restrictions
and corresponding stop transfer instructions. Upon the vesting of Shares of
Restricted Stock, and the Company’s determination that any necessary conditions
precedent to the release of vested Shares (such as satisfaction of tax
withholding obligations and compliance with applicable legal requirements) have
been satisfied, such vested Shares shall be made available to the Participant in
such manner as may be prescribed or permitted by the Committee. Except as
otherwise provided in the Plan or an applicable Agreement, a Participant with a
Restricted Stock Award shall have all the rights of a shareholder, including the
right to vote the Shares of Restricted Stock.
10.    Stock Unit Awards.
(a)    Vesting and Consideration. A Stock Unit Award shall be subject to vesting
and the lapse of applicable restrictions based on such conditions or factors and
occurring over such period of time as the Committee may determine in its
discretion, subject to the requirements of Section 6(b). If vesting of a Stock
Unit Award is conditioned on the achievement of specified performance goals, the
extent to which they are achieved over the specified performance period shall
determine the number of Stock Units that will be earned and eligible to vest,
which may be greater or less than the target number of Stock Units stated in the
Agreement. The Committee may provide whether any consideration other than
Services must be received by the Company or any Affiliate as a condition
precedent to the settlement of a Stock Unit Award.
(b)    Settlement of Award. Following the vesting of a Stock Unit Award, and the
Company’s determination that any necessary conditions precedent to the
settlement of the Award (such as satisfaction of tax withholding obligations and
compliance with applicable legal requirements) have been satisfied, settlement
of the Award and payment to the Participant shall be made at such time or times
in the form of cash, Shares (which may themselves be considered Restricted Stock
under the Plan) or a combination of cash and Shares as determined by the
Committee.
11.    Other Stock-Based Awards. The Committee may from time to time grant
Shares and other Awards that are valued by reference to and/or payable in whole
or in part in Shares under the Plan. The Committee shall determine the terms and
conditions of such Awards, which shall be consistent with the terms and purposes
of the Plan. The Committee may direct the Company to issue Shares subject to
restrictive legends and/or stop transfer instructions that are consistent with
the terms and conditions of the Award to which the Shares relate.


12.    Changes in Capitalization, Corporate Transactions, Change in Control.


(a)    Adjustments for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of FASB ASC Topic 718) that causes the per
share value of Shares to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
Committee shall make such adjustments as it deems equitable and appropriate to
(i) the aggregate number and kind of Shares or other securities issued or
reserved for issuance under the Plan, (ii) the number and kind of Shares or
other securities subject to outstanding Awards, (iii) the exercise price of
outstanding Options and SARs, and (iv) any maximum limitations prescribed by the
Plan with respect to certain types of Awards or the grants to individuals of
certain types of Awards. In the event of any other change in corporate
capitalization, including a merger, consolidation, reorganization, or partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of Participants.  In
either case, any such adjustment shall be conclusive and binding for all
purposes of the Plan.  No adjustment shall be made pursuant to this Section
12(a) in connection with the conversion of any convertible securities of the
Company, or in a manner that would cause Incentive Stock Options to violate
Section 422(b) of the Code or cause an Award to be subject to adverse tax
consequences under Section 409A of the Code.


(b)    Corporate Transactions. Unless otherwise provided in an applicable
Agreement or another written agreement between a Participant and the Company,
the following provisions shall apply to outstanding Awards in the event of a
Change in Control that involves a Corporate Transaction.


(1)    Continuation, Assumption or Replacement of Awards. In the event of a
Corporate Transaction, then the surviving or successor entity (or its Parent)
may continue, assume or replace Awards outstanding as of the date of the
Corporate Transaction (with such adjustments as may be required or permitted by
Section 12(a)), and such Awards or replacements therefor shall remain
outstanding and be governed by their respective terms, subject to Section
12(b)(4) below. A surviving or successor entity may elect to continue, assume or
replace only some Awards or portions of Awards. For purposes of this Section
12(b)(1),





--------------------------------------------------------------------------------





an Award shall be considered assumed or replaced if, in connection with the
Corporate Transaction and in a manner consistent with Code Section 409A (and
Code Section 424 if the Award is an ISO), either (i) the contractual obligations
represented by the Award are expressly assumed by the surviving or successor
entity (or its Parent) with appropriate adjustments to the number and type of
securities subject to the Award and the exercise price thereof that preserves
the intrinsic value of the Award existing at the time of the Corporate
Transaction, or (ii) the Participant has received a comparable equity-based
award that preserves the intrinsic value of the Award existing at the time of
the Corporate Transaction and contains terms and conditions that are
substantially similar to those of the Award.


(2)    Acceleration. If and to the extent that outstanding Awards under the Plan
are not continued, assumed or replaced in connection with a Corporate
Transaction, then (i) all outstanding Option and SAR Awards shall become fully
vested and exercisable for such period of time prior to the effective time of
the Corporate Transaction as is deemed fair and equitable by the Committee, and
shall terminate at the effective time of the Corporate Transaction, (ii) all
outstanding Full Value Awards shall fully vest immediately prior to the
effective time of the Corporate Transaction, and (iii) to the extent vesting of
any Award is subject to satisfaction of specified performance goals, such Award
shall be deemed “fully vested” for purposes of this Section 12(b)(2) if the
performance goals are deemed to have been satisfied at the target level of
performance and the vested portion of the Award at that level of performance is
proportionate to the portion of the performance period that has elapsed as of
the effective time of the Corporate Transaction. The Committee shall provide
written notice of the period of accelerated exercisability of Option and SAR
Awards to all affected Participants. The exercise of any Option or SAR Award
whose exercisability is accelerated as provided in this Section 12(b)(2) shall
be conditioned upon the consummation of the Corporate Transaction and shall be
effective only immediately before such consummation.


(3)    Payment for Awards. If and to the extent that outstanding Awards under
the Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then the Committee may provide that some or all of such outstanding
Awards shall be canceled at or immediately prior to the effective time of the
Corporate Transaction in exchange for payments to the holders as provided in
this Section 12(b)(3). The Committee will not be required to treat all Awards
similarly for purposes of this Section 12(b)(3). The payment for any Award
canceled shall be in an amount equal to the difference, if any, between (i) the
fair market value (as determined in good faith by the Committee) of the
consideration that would otherwise be received in the Corporate Transaction for
the number of Shares subject to the Award, and (ii) the aggregate exercise price
(if any) for the Shares subject to such Award. If the amount determined pursuant
to the preceding sentence is not a positive number with respect to any Award,
such Award may be canceled pursuant to this Section 12(b)(3) without payment of
any kind to the affected Participant. With respect to an Award whose vesting is
subject to the satisfaction of specified performance goals, the number of Shares
subject to such an Award for purposes of this Section 12(b)(3) shall be the
number of Shares as to which the Award would have been deemed “fully vested” for
purposes of Section 12(b)(2). Payment of any amount under this Section 12(b)(3)
shall be made in such form, on such terms and subject to such conditions as the
Committee determines in its discretion, which may or may not be the same as the
form, terms and conditions applicable to payments to the Company’s shareholders
in connection with the Corporate Transaction, and may, in the Committee’s
discretion, include subjecting such payments to vesting conditions comparable to
those of the Award canceled, subjecting such payments to escrow or holdback
terms comparable to those imposed upon the Company’s shareholders under the
Corporate Transaction, or calculating and paying the present value of payments
that would otherwise be subject to escrow or holdback terms.


(4)    Termination After a Corporate Transaction. If and to the extent that
Awards are continued, assumed or replaced under the circumstances described in
Section 12(b)(1), and if within 12 months after the Corporate Transaction a
Participant experiences an involuntary termination of Service for reasons other
than Cause, then (i) outstanding Option and SAR Awards issued to the Participant
that are not yet fully exercisable shall immediately become exercisable in full
and shall remain exercisable for one year following the Participant’s
termination of employment, and (ii) any Full Value Awards that are not yet fully
vested shall immediately vest in full (with vesting in full for a
performance-based award determined as provided in Section 12(b)(2), except that
the proportionate vesting amount will be determined with respect to the portion
of the performance period during which the Participant was a Service Provider).


(c)    Other Change in Control. In the event of a Change in Control that does
not involve a Corporate Transaction, the Committee may, in its discretion, take
such action as it deems appropriate with respect to outstanding Awards, which
may include: (i)  providing for the cancellation of any Award in exchange for
payments in a manner similar to that provided in Section 12(b)(3) or (ii) making
such adjustments to the Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control, which may include the
acceleration of vesting in full or in part. The Committee will not be required
to treat all Awards similarly in such circumstances, and may include such
further provisions and limitations in any Award Agreement as it may deem
equitable and in the best interests of the Company.


(d)    Dissolution or Liquidation. Unless otherwise provided in an applicable
Agreement, in the event of a proposed dissolution or liquidation of the Company,
the Committee will notify each Participant as soon as practicable prior to the
effective





--------------------------------------------------------------------------------





date of such proposed transaction. An Award will terminate immediately prior to
the consummation of such proposed action.


13.    Plan Participation and Service Provider Status. Status as a Service
Provider shall not be construed as a commitment that any Award will be made
under the Plan to that Service Provider or to eligible Service Providers
generally. Nothing in the Plan or in any Agreement or related documents shall
confer upon any Service Provider or Participant any right to continued Service
with the Company or any Affiliate, nor shall it interfere with or limit in any
way any right of the Company or any Affiliate to terminate the person’s Service
at any time with or without Cause or change such person’s compensation, other
benefits, job responsibilities or title.


14.    Tax Withholding. The Company or any Affiliate, as applicable, shall have
the right to (i) withhold from any cash payment under the Plan or any other
compensation owed to a Participant an amount sufficient to cover any required
withholding taxes related to the grant, vesting, exercise or settlement of an
Award, and (ii) require a Participant or other person receiving Shares under the
Plan to pay a cash amount sufficient to cover any required withholding taxes
before actual receipt of those Shares. In lieu of all or any part of a cash
payment from a person receiving Shares under the Plan, the Committee may permit
the Participant to satisfy all or any part of the required tax withholding
obligations by authorizing the Company to withhold a number of the Shares that
would otherwise be delivered to the Participant pursuant to the Award, or by
transferring to the Company Shares already owned by the Participant, with the
Shares so withheld or delivered having a Fair Market Value on the date the taxes
are required to be withheld equal to the amount of taxes to be withheld.
15.    Effective Date, Duration, Amendment and Termination of the Plan.
(a)    Effective Date. The Plan shall become effective on the date it is
approved by the Company’s shareholders, which shall be considered the date of
its adoption for purposes of Treasury Regulation §1.422-2(b)(2)(i). No Awards
shall be made under the Plan prior to its effective date. If the Company’s
shareholders fail to approve the Plan by September 30, 2020, the Plan will be of
no further force or effect.
(b)    Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it are distributed, all Awards have expired or terminated, the Plan
is terminated pursuant to Section 15(c), or the tenth anniversary of the
effective date of the Plan, whichever occurs first (the “Termination Date”).
Awards made before the Termination Date shall continue to be outstanding in
accordance with their terms and the terms of the Plan unless otherwise provided
in the applicable Agreements.
(c)    Amendment and Termination of the Plan. The Board may at any time
terminate, suspend or amend the Plan. The Company shall submit any amendment of
the Plan to its shareholders for approval only to the extent required by
applicable laws or regulations or the rules of any securities exchange on which
the Shares may then be listed. No termination, suspension, or amendment of the
Plan may materially impair the rights of any Participant under a previously
granted Award without the Participant's consent, unless such action is necessary
to comply with applicable law or stock exchange rules.


(d)    Amendment of Awards. Subject to Section 15(e), the Committee may
unilaterally amend the terms of any Agreement evidencing an Award previously
granted, except that no such amendment may materially impair the rights of any
Participant under the applicable Award without the Participant's consent, unless
such amendment is necessary to comply with applicable law or stock exchange
rules or any compensation recovery policy as provided in Section 16(i).


(e)    No Option or SAR Repricing. Except as provided in Section 12(a), no
Option or Stock Appreciation Right Award granted under the Plan may be (i)
amended to decrease the exercise price thereof, (ii) cancelled in conjunction
with the grant of any new Option or Stock Appreciation Right Award with a lower
exercise price, (iii) cancelled in exchange for cash, other property or the
grant of any Full Value Award at a time when the per share exercise price of the
Option or Stock Appreciation Right Award is greater than the current Fair Market
Value of a Share, or (iv) otherwise subject to any action that would be treated
under accounting rules as a “repricing” of such Option or Stock Appreciation
Right Award, unless such action is first approved by the Company’s shareholders.




16.    Other Provisions.
(a)    Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan
nor shall anything contained in the Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and





--------------------------------------------------------------------------------





a Participant. To the extent any person has or acquires a right to receive a
payment in connection with an Award under the Plan, this right shall be no
greater than the right of an unsecured general creditor of the Company.
(b)    Limits of Liability. Except as may be required by law, neither the
Company nor any member of the Board or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3(c) of the Plan) in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken, or not taken, in good
faith under the Plan.
(c)    Compliance with Applicable Legal Requirements and Company Policies. No
Shares distributable pursuant to the Plan shall be issued and delivered unless
and until the issuance of the Shares complies with all applicable legal
requirements, including compliance with the provisions of applicable state and
federal securities laws, and the requirements of any securities exchanges on
which the Company’s Shares may, at the time, be listed. During any period in
which the offering and issuance of Shares under the Plan is not registered under
federal or state securities laws, Participants shall acknowledge that they are
acquiring Shares under the Plan for investment purposes and not for resale, and
that Shares may not be transferred except pursuant to an effective registration
statement under, or an exemption from the registration requirements of, such
securities laws.  Any stock certificate or book-entry evidencing Shares issued
under the Plan that are subject to securities law restrictions shall bear or be
accompanied by an appropriate restrictive legend or stop transfer instruction.
Notwithstanding any other provision of this Plan, the acquisition, holding or
disposition of Shares acquired pursuant to the Plan shall in all events be
subject to compliance with applicable Company policies, including those relating
to insider trading, pledging or hedging transactions, minimum post-vesting
holding periods and stock ownership guidelines, and to forfeiture or recovery of
compensation as provided in Section 16(i).
(d)    Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.
(e)    Governing Law. To the extent that federal laws do not otherwise control,
the Plan and all determinations made and actions taken pursuant to the Plan
shall be governed by the laws of the State of Minnesota without regard to its
conflicts-of-law principles and shall be construed accordingly.
(f)    Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


(g)    Code Section 409A. It is intended that (i) all Awards of Options, SARs
and Restricted Stock under the Plan will not provide for the deferral of
compensation within the meaning of Code Section 409A and thereby be exempt from
Code Section 409A, and (ii) all other Awards under the Plan will either not
provide for the deferral of compensation within the meaning of Code Section
409A, or will comply with the requirements of Code Section 409A, and Awards
shall be structured and the Plan administered and interpreted in accordance with
this intent. The Plan and any Agreement may be unilaterally amended by the
Company in any manner deemed necessary or advisable by the Committee or Board in
order to maintain such exemption from or compliance with Code Section 409A, and
any such amendment shall conclusively be presumed to be necessary to comply with
applicable law. Notwithstanding anything to the contrary in the Plan or any
Agreement, with respect to any Award that constitutes a deferral of compensation
subject to Code Section 409A:


(1)    If any amount is payable under such Award upon a termination of Service,
a termination of Service will be deemed to have occurred only at such time as
the Participant has experienced a “separation from service” as such term is
defined for purposes of Code Section 409A;


(2)    If any amount shall be payable with respect to any such Award as a result
of a Participant’s “separation from service” at such time as the Participant is
a “specified employee” within the meaning of Code Section 409A, then no payment
shall be made, except as permitted under Code Section 409A, prior to the first
business day after the earlier of (i) the date that is six months after the
Participant’s separation from service or (ii) the Participant’s death. Unless
the Committee has adopted a specified employee identification policy as
contemplated by Code Section 409A, specified employees will be identified in
accordance with the default provisions specified under Code Section 409A.







--------------------------------------------------------------------------------





None of the Company, the Board, the Committee nor any other person involved with
the administration of this Plan shall (i) in any way be responsible for ensuring
the exemption of any Award from, or compliance by any Award with, the
requirements of Code Section 409A, (ii) have any obligation to design or
administer the Plan or Awards granted thereunder in a manner that minimizes a
Participant’s tax liabilities, including the avoidance of any additional tax
liabilities under Code Section 409A, and (iii) shall have any liability to any
Participant for any such tax liabilities.


(h)    Rule 16b-3. It is intended that the Plan and all Awards granted pursuant
to it shall be administered by the Committee so as to permit the Plan and Awards
to comply with Exchange Act Rule 16b-3. If any provision of the Plan or of any
Award would otherwise frustrate or conflict with the intent expressed in this
Section 16(h), that provision to the extent possible shall be interpreted and
deemed amended in the manner determined by the Committee so as to avoid the
conflict. To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed void as applied to Participants subject to
Section 16 of the Exchange Act to the extent permitted by law and in the manner
deemed advisable by the Committee.


(i)    Forfeiture and Compensation Recovery.


(1)    The Committee may specify in an Agreement that the Participant’s rights,
payments, and benefits with respect to an Award will be subject to reduction,
cancellation, forfeiture or recovery by the Company upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include termination of
Service for Cause; violation of any material Company or Affiliate policy; breach
of noncompetition, non-solicitation or confidentiality provisions that apply to
the Participant; a determination that the payment of the Award was based on an
incorrect determination that financial or other criteria were met or other
conduct by the Participant that is detrimental to the business or reputation of
the Company or its Affiliates.


(2)    Awards and any compensation associated therewith may be made subject to
forfeiture, recovery by the Company or other action pursuant to any compensation
recovery policy adopted by the Board or the Committee at any time, including in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder, or as otherwise required by law.
Any Agreement may be unilaterally amended by the Committee to comply with any
such compensation recovery policy.





